ase 1:34-cy-02634-Jek Becument4s Bled e8/e4/ek Rage 4 of 4

Abdul Hassan Law Group, PLLC
215-28 Hillside Avenue
Queens Village, New York, 11427

nl nd Pee

Abdul K. Hassan, Esq. Tel: 718-740-1000

Email: abdul@abdulhassan,com Fax: 718-740-2000

Employment and Labor Lawyer Web: www.abdulhassan.com
August 4, 2021

Via ECF

Hon. John G. Koeltl, USDJ

United States District Court, SDNY
500 Pearl Street, Courtroom: 12B
New York, NY 10007-1312

Tel: 212-805-0222
Re: Muhammad Arshad v. 2090 Gas Corp. et al.

Case No, 21-CV-02654 (JGK)(SDA)
Motion for Extension of Time

Dear Judge Koeltl:

My firm represents plaintiff in the above-referenced action, and I respectfully write to
request a brief two-week extension of the August 6, 2021 deadline for Plaintiff to file his motion
for a default judgment. This request is being made because the additional time is needed to
further confer with Plaintiff and for final review of the papers. No prior request for an extension
of this deadline was made.

We thank the Court in advance for its time and consideration.

Respectfully submitted,

APPLICATION GRANTED
SO ORDERED

_/s/ Abdul Hassan Ae
By: Abdul K. Hassan, Esq, (AH6510) | SD, LEP

Counsel for Plaintiff 5 / | 4/ John G. Meeltl, LS. Did.

i?

Abdul Hassan Law Group, PLLC

 

 

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:_ 1
DATE FILED: Sfod(Bon)

 

 

 

 

 
